                  Case 1:21-cr-00303-ABJ-ZMF Document 35 Filed 09/13/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


             UNITED STATES OF AMERICA                          )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-cr-00330-ABJ-ZMF-2
                   DEBORAH LYNN LEE                            )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          DEFENDANT DEBORAH LYNN LEE                                                                                   .


Date:          09/13/2021                                                                /s/ John M. Pierce
                                                                                         Attorney’s signature


                                                                                  jpierce@piercebainbridge.com
                                                                                     Printed name and bar number
                                                                                   PIERCE BAINBRIDGE P.C.
                                                                                 355 S. Grand Avenue, 44th Floor
                                                                                     Los Angeles, CA 90071

                                                                                               Address

                                                                                  jpierce@piercebainbridge.com
                                                                                            E-mail address

                                                                                          (213) 400-0725
                                                                                          Telephone number



                                                                                             FAX number
